DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 6 May 2021, regarding the Case Western Reserve University application.

Claims 1 and 3-20 are currently pending and have been fully considered.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Richard Sutkus, Attorney for Applicant, on 13 May 2021.

The application has been amended as follows: 	
		Claim 11 is now made dependent from claim 1.
		Claim 19 is now made dependent from claim 18.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The previously cited Smith reference is the closest prior art to the present claims.  Each of independent claims 1, 13 and 18, includes a limitation that the claimed linker is conjugated to a lysine reside of an antibody.  However, the Smith approach binds to polypeptides via cysteine rather than lysine.  Therefore, Smith’s teachings do not teach or suggest the linker-lysine attachment required in the said claims.  Therefore, independent claims 1, 13 and 18, and their dependents are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
13 May 2021